           Case 1:20-cv-00006-PKC Document 17 Filed 08/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
SECURITIES AND EXCHANGE COMMISSION,                                     :      NOTICE OF MOTION
                                                                        :
                 - v. -                                                 :      ECF Case
                                                                        :
ULRIK DEBO,                                                             :      No. 20 Civ. 0006 (PKC)
                                                                        :
                                    Defendant.                          :
                                                                        :
                                                                        :
------------------------------------------------------------------------X



        PLEASE TAKE NOTICE that upon the Complaint in the above-captioned action; the

Indictment in the criminal case United States v. Ulrik Debo, 19 Cr. 874 (GBD) (the “Criminal

Case”); and the accompanying memorandum of law, the United States of America, by its

attorney Audrey Strauss, Acting United States Attorney for the Southern District of New York,

and Noah Solowiejczyk and Vladislav Vainberg, Assistant United States Attorneys, will move

this Court for an order (i) to intervene in the above-captioned case, pursuant to Rule 24 of the

Federal Rules of Civil Procedure, and (ii) to stay this matter in its entirety until the conclusion of

the Criminal Case, as well as for such other relief as the Court deems just and proper.



Dated: New York, New York
       August 27, 2020


                                                             AUDREY STRAUSS
                                                             Acting United States Attorney

                                                             /s/    Noah Solowiejczyk
                                                             Noah Solowiejczyk
                                                             Vladislav Vainberg
                                                             Assistant United States Attorneys
                                                             Telephone: (212) 637-2473/1029
